Citation Nr: 0615562	
Decision Date: 05/26/06    Archive Date: 06/06/06

DOCKET NO.  01-08 044	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right knee 
disability.

2.  Entitlement to an increased rating for right hand/wrist 
tendonitis.

3.  Entitlement to an increased rating for left hand/wrist 
tendonitis.

4.  Entitlement to an increased rating for a right shoulder 
disability.

5.  Entitlement to an increased rating for a left shoulder 
disability.

6.  Entitlement to an increased rating for duodenal ulcer 
with hiatal hernia.

7.  Entitlement to an increased rating for a low back 
disability.

8.  Entitlement to an increased rating for a skin condition.

9.  Entitlement to an increased rating for right ankle/foot 
disability.

10.  Entitlement to an increased rating for hemorrhoids. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

B. Wilson, Associate Counsel


INTRODUCTION

The veteran served on active duty from November 1980 to 
November 2000.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a September 2000 rating decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in No. Little Rock, Arkansas, which denied entitlement to the 
benefits currently sought on appeal.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the veteran 
if further action is required on his part.




REMAND

In June 2002, the veteran appeared for a personal hearing 
before a Veterans Law Judge (VLJ) who is no longer employed 
by the Board.  In May 2006, he indicated his desire to attend 
a videoconference hearing before a different VLJ at the RO.  
Accordingly, the case is REMANDED for the following action:

Please schedule the veteran for a 
videoconference hearing at the No. Little 
Rock, Arkansas Regional Office. 

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
RONALD W. SCHOLZ
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).





